Citation Nr: 1127784	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-37 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for Haglund's deformity of the left foot. 

4.  Entitlement to service connection for residuals of a right ankle sprain. 

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 1, 2006 and in excess of 30 percent from December 1, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from February 1999 to April 2006.  He was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus originated during the Veteran's military service.

2.  Left ear hearing loss originated during the Veteran's military service.

3.  The Veteran does not have right ankle disability.  

4.  A chronic left foot disorder was not incurred in service; the Veteran's current left foot disorder did not originate in service and is not otherwise related to service. 

5.  The Veteran does not have a right or left knee disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Right ankle disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Chronic residuals of Haglund's deformity of the left foot were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Bilateral knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the tinnitus and left ear hearing loss claims, and as will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for these disorders.  The Board is granting in full this aspect of the Veteran's appeal.  Accordingly, without deciding whether any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As regards the remaining service connection claims for right ankle disability, Haglund's deformity of the left foot and bilateral knee disabilities (as are adjudicated herein), in a pre-ajudication letter dated in May 2006, the RO informed the Veteran of the information and evidence necessary to substantiate these claims, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  

Further, any timing defect of the May 2006 correspondence was cured by the RO's subsequent readjudication of these claims and issuance of the statement of the case, in November 2007.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in October 2006.  The Board also acknowledges that the VA examiner did not have an opportunity to review the claims folder.  However, the examination report contains no errors on its face.  The history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record.  Thus, the report of that examination (which reflects not only the Veteran's history, but his complaints, clinical findings, and diagnosis) is sufficient.  Given the lack of pertinent clinical findings since service discharge, the consistency with other evidence of record, and the lack of details asserting how the Veteran was prejudiced by the examination report, the Board finds that the October 2006 VA examination report is adequate for purposes of deciding the claims.  38 C.F.R. § 4.2 (2010); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  In any event, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


I.  Tinnitus and Left Ear Hearing Loss

Here, the Veteran contends that his tinnitus and left ear hearing loss are directly related to excessive noise exposure during service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as an infantryman and was awarded the CIB.  Therefore, his account of in-service noise exposure is credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  As a combat veteran, he is entitled to have his statements accepted and so the Board concedes exposure to noise in service.  

Moreover service treatment records (STRs) include multiple in-service hearing conservation data sheets which show the Veteran was routinely exposed to noise.  Of significance is an audiometric examination report dated in November 2005, which shows puretone thresholds in the left ear of 15, 15, 5, 20, and 40 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  

A review of the record reveals that the Veteran underwent a VA audiology examination in September 2006.  Audiometric testing was attempted; however, the examiner noted that the results were repeatedly inconsistent and testing was terminated.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Despite the invalid results of the October 2006 examination, STRs records show that at service discharge the Veteran demonstrated a pure tone threshold of 40 at 4000 Hertz in the left ear, which reflects that he incurred left ear hearing loss for VA purposes under 38 C.F.R. § 3.385 during service.  

In sum, the Veteran experienced acoustic trauma in service, and his STRs reflect that he incurred left ear hearing loss during service.  Because service connection for left ear hearing loss is being granted, this fact adds weight to his claim that he has tinnitus that is also related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to the Patient with Ear Problems.  Moreover, the Veteran's assertion of tinnitus since service is competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for tinnitus and left ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Right Ankle Disability, Haglund's Deformity of the Left Foot
and Bilateral Knee Pain

In the instant appeal, the Veteran is seeking service connection for residuals of a right ankle sprain, Haglund's deformity of the left foot, and bilateral knee disabilities that he contends began in service as a result of repetitive marching and carrying heavy rucksacks.  However, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  In this case, the greater weight of the medical evidence indicates that the Veteran does not currently have chronic disabilities involving the right ankle, left foot or bilateral knees.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records (STRs) show the Veteran made no specific knee complaints during service, and none are documented.  However these records do show that in April 2001 he was treated for complaints of pain and a "firm mass" on the left heel subsequently diagnosed as Achilles tendon bursitis (Haglund's deformity).  X-rays were normal and the symptoms were treated conservatively with medication and a heel lift for the left shoe only.  None of the subsequently dated medical records reference further complaints, evaluation or treatment after November 2001.  

These records also show that in August 2004, the Veteran was treated for a right ankle sprain after a run.  He complained of pain with using stairs and applying pressure to bottom of foot.  Examination revealed swelling and tenderness to palpation.  However range of motion was full and the Veteran was neurovascularly intact.  The clinical impression was grade 1 right ankle sprain.  There were no other significant findings reported and no evidence of additional follow-up evaluation which would provide a basis for a current diagnosis of any chronic right ankle disorder.  

The Veteran was referred for a Medical Evaluation Board (MEB) in November 2005 for problems with PTSD.  At that time the only musculoskeletal abnormalities highlighted were knee trouble and a history of bone/joint deformity.  The Veteran noted problems with his left knee giving out occasionally and also noted that his "heel bones grow."  He also indicated that he had been provided shoe inserts for his boots.  However, the absence of significant complaints or findings in the body of the MEB report suggests the Veteran was not having chronic orthopedic problems, particularly a right ankle disability, Haglund's deformity, or bilateral knee problems at the time of service separation.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

In addition, there is no post-service medical evidence showing that the Veteran had a need for continued or ongoing medical care for his Haglund's deformity or right ankle sprain.  When examined by VA in October 2006, the Veteran reported a history of treatment for hypertrophic changes of the left heel during service.  He denied any problems with the right heel.  He indicated that repetitive marching and carrying a heavy rucksack caused him to develop Achilles tendon bursitis.  Since that time he has had minimal left Achilles tendon pain, which increases with standing or walking on uneven surfaces.  He complained of pain at the distal Achilles tendon towards the insertion at the calcaneal bone with occasional edema and redness at the pain site as well.  The Veteran then gave a history of bilateral ankle sprains secondary to running and landing the wrong way over the years.  He indicated that because the exacerbations were so frequent, he did not always go to sick call and just had to "live through it."  During exacerbations he would experience diminished flexibility, instability, weakness, swelling, redness, and stiffness.  Repetitive motion caused increased discomfort.  

Examination of both ankles was negative for tenderness to palpation, heat, swelling, and redness.  Range of motion testing for both ankles showed dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  Inversion and eversion were within normal limits.  Muscle strength was 5/5.  X-rays of both ankles were normal, as was an X-ray of the left foot.  The clinical impression was normal bilateral ankle and left foot examination.  

The Veteran also gave a history of bilateral knee pain, but noted that his left knee was the problem.  His primary complaint was of left knee weakness and a history of buckling.  The symptoms were exacerbated by walking on inclines or uneven surfaces.  The Veteran complained of some stiffness on occasion, but denied pain, lack of endurance, or impairment caused by repetitive motion.  There was no redness, heat, or swelling to the left knee.  Examination of the knees was grossly negative with no evidence of swelling, heat, redness or crepitation.  There were no palpable masses and no popliteal fossa.  Muscle strength was 5/5 and an X-ray of the left knee was normal.  The clinical impression was normal left knee examination.  

In this case, the medical evidence indicates that the Veteran does not currently have chronic disabilities involving the right ankle, left foot, or bilateral knees.  While pain is the type of symptom capable of lay observation, the record is devoid of objective clinical confirmation that he suffers from actual disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The evidence of record, shows a single reference to bilateral knee pain, with no objective clinical evidence of a disability to account for the symptoms.  In addition, the Veteran's complaints made during VA examination were not substantiated by the objective findings reported, which essentially showed no current evidence of any bilateral knee disabilities.  

Likewise with regard to the Veteran's history of right ankle sprain and Haglund's deformity, the Board does not dispute that he may experience recurring symptomatology, however there is no objective clinical confirmation that he currently suffers from permanent residuals related to the in-service episodes and his service history alone cannot satisfy that criteria.  Sanchez-Benitez supra.  That a disease or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Moreover, the Veteran was provided a VA examination in 2006 and the examiner found no objective clinical evidence of right ankle or left foot disorders to account for the symptoms.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal have diagnoses of chronic disabilities manifested by right ankle pain, left foot pain, or bilateral knee pain, been made.  Based on this evidentiary posture, service connection cannot be awarded.  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he developed the claimed disabilities as a result of service, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to describe acute injuries and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, his contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The VA examination report currently contained within the claims file does not establish current chronic disabilities manifested by right ankle pain, left foot pain, or bilateral knee pain.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by these factors.  See Jandreau supra & Buchanan supra.  

The Board emphasizes that although a Veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran's complaints were considered by a medical professional, who nevertheless affirmatively found the absence of a current disability.  The probative value of the Veteran's implied or explicit assertions that his symptoms amount to a disability are greatly outweighed by that of the VA examiner.

Accordingly, for these reasons, the preponderance of the evidence is against these claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.

Service connection for Haglund's deformity of the left foot is denied.

Service connection for residuals of right ankle sprain is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.


REMAND

In a December 2006 rating action, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective April 11, 2006.  In his January 2007 notice of disagreement, the Veteran disagreed with the rating assigned.  In a November 2007 rating decision the RO assigned a 50 percent disability rating, effective April 11, 2006 and a 30 percent rating from December 1, 2006.  Inasmuch as higher ratings for PTSD are available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The statement of the case (SOC) furnished to the Veteran in November 2007 did not include his PTSD claim.  In such cases, under judicial precedent, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue an SOC to the Veteran addressing the issue of entitlement to an increased rating for PTSD.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from that specific decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


